Citation Nr: 0730548	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  99-24 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 10, 1995 
for a 70 percent rating for service-connected post traumatic 
stress disorder (PTSD).

(The issue of entitlement to service connection for erectile 
dysfunction as secondary to PTSD is addressed in a separate 
decision of the Board).

REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active 
military service from May 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal originally from a December 1996 rating 
determination of a regional office (RO) of the Department of 
Veterans Affairs (VA).  This case was previously before the 
Board and, in an April 2002 decision, the Board denied 
entitlement to an effective date prior to July 10, 1995 for 
the assignment of a 70 percent disability evaluation for 
PTSD.  Thereafter, the veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In November 2004, the Court vacated the April 2002 
Board decision and remanded the matter to the Board for 
readjudication.  In August 2005, the Board remanded the case 
to the RO for additional development of the record.

The veteran appeared at local hearings in July 1997 and June 
2001 and at a Board hearing at the RO before a Veterans Law 
Judge who is no longer employed at the Board in December 
2001.  The veteran was afforded the opportunity to appear at 
another Board hearing, but the veteran's representative 
indicated in a June 2005 letter that the veteran did not wish 
to appear for an additional hearing.

The Board notes that the veteran also perfected a timely 
appeal from a February 1999 RO rating decision, which found 
that there was no clear and unmistakable error (CUE) in an 
October 1983 RO rating decision which granted service 
connection for PTSD and assigned it a noncompensable rating 
from the effective date of award of service connection (May 
27, 1983).  However, in a written statement dated December 
2001 and at his December 2001 Travel Board hearing, the 
veteran expressly withdrew his appeal on the CUE claim.  See 
38 C.F.R. § 20.204 (2006).


FINDINGS OF FACT

1.  For the period from May 27, 1983 to June 7, 1995, the 
veteran's service-connected PTSD was productive of a 
disability picture generally characterized by definite 
impairment of the ability to establish or maintain effective 
and wholesome relationships with people, and psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment; the impairment was more than 
moderate, but less than rather large, in degree of social and 
industrial inadaptability.

2.  From June 7, 1995, the veteran's service-connected PTSD 
was productive of a disability picture generally 
characterized by considerable impairment of the ability to 
establish or maintain effective or favorable relationships 
with people, and psychoneurotic symptoms resulting in such 
reduction in reliability, flexibility, and efficiency levels 
as to produce considerable industrial impairment; the 
impairment was rather large in degree of social and 
industrial inadaptability.

3.  June 7, 1995 is the earliest date upon which it was 
factually ascertainable that the criteria for a 70 percent 
rating for PTSD had been met.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 30 percent for the veteran's service connected PTSD 
have not been met for the period from May 27, 1983 to June 7, 
1995.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.129, 4.130, 4.132 Diagnostic Code 9411 
(1995).

2.  The criteria for entitlement to a disability rating of 70 
percent for the veteran's service connected PTSD have been 
met for the period from June 7, 1995.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.129, 
4.130, 4.132 Diagnostic Code 9411 (1995).

3.  The criteria for an effective date of June 7, 1995 (but 
no earlier) for a 70 percent rating of the service-connected 
PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(o)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a March 2006 letter, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  In 
this regard, the Board observes that the March 2006 mailing 
included express notice of how VA determines disability 
ratings and how VA determines effective dates.  Moreover, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to passage of the VCAA, making 
timely notice impossible.  Upon review, the Board finds that 
the lack of such a pre-AOJ-decision notice did not result in 
any prejudice to the claimant in this case.  Any timing 
defect was remedied by the fact that the March 2006 letter 
was sent to the appellant prior to multiple readjudications 
of this matter, including most recently the RO's 
readjudication of the issue in connection with the issuance 
of an April 2007 supplemental statement of the case.  Thus, 
the appellant was provided with ample time to benefit from 
the notice prior to the most recent RO adjudication of the 
case.  The VCAA notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the March 2006 letter expressly 
notified the appellant to submit any pertinent evidence in 
the appellant's possession.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in March 2006 
which directly explained how VA determines disability ratings 
and effective dates.  This notice was provided to the 
appellant prior to multiple RO readjudications of this case, 
including most recently in connection with the issuance of a 
supplemental statement of the case in April 2007.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained, and 
the veteran has been afforded multiple VA examinations to 
evaluate his PTSD over the years.  No new VA examination has 
been conducted in direct connection with this claim as the 
issue on appeal here involves revisiting effective dates and 
ratings for a period many years in the past; the current 
nature and severity of the veteran's PTSD is not at issue in 
this case.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
these issues on appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with this 
claim.

Analysis

I.  The Court Order and the August 2001 RO Action

In its November 2004 Order, the Court found that the 
statements of reasons and bases for the Board's denial of a 
disability rating greater than 30 percent before July 10, 
1995, did not sufficiently convey to the veteran the precise 
basis for the denial of his claim.  The Court noted that in 
its explanation of why the August 2001 RO rating action 
increased the veteran's disability rating from noncompensable 
to 30 percent retroactive to May 1982, the Board stated only 
that the RO had afforded the veteran a most generous 
consideration.  The Court noted that the Board failed to 
adequately discuss and explain the basis for the 30 percent 
rating, effective May 1983, and whether he met the criteria 
for a higher rating disability.  The Court noted that the 
August 2001 RO action determined that revising the rating 
that had been assigned in October 1983 was a matter of 
judgment and not a finding of an error in fact or law.  The 
Court noted that the Board failed to discuss why that 
determination was not, in fact, a finding of CUE by the 
August 2001 RO action.

The basis for the 30 percent rating and whether the veteran 
met the criteria for a higher disability rating will be 
discussed below, in the second section of this decision.  
First, the Board will briefly address the matter of whether 
the August 2001 determination by the RO was, in fact, a 
finding of CUE in the original October 1983 rating decision.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authority or except as provided in 38 C.F.R. 
§§ 3.105 and 3.2600.  See 38 C.F.R. § 3.104(a).

38 C.F.R. § 3.105(a) states that previous determinations that 
are final and binding will be accepted as correct in the 
absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there has been clear and unmistakable error committed in a 
prior decision.  This test is as follows: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet.App. 310, 313-14 (1992).

The Board finds that the August 2001 RO action assigning a 30 
percent rating effective from May 1983 was not a finding of 
CUE in the October 1983 rating decision.  The August 2001 RO 
action includes a clear and express determination that the RO 
did not find that the October 1983 rating decision contained 
CUE.  The RO's August 2001 action appears to have been based 
upon receipt of new VA records dated back to the 1980's.  The 
Board acknowledges that in Bell v. Derwinski, 2 Vet.App. 611 
(1992) (per curiam order), the Court (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that VA has constructive notice of VA-generated documents 
that could 'reasonably' be expected to be part of the record 
and that such documents are thus constructively part of the 
record before the VA even where they were not actually before 
the adjudicating body.  Significantly, the Bell constructive 
possession holding is not retroactive to decisions prior to 
July 21, 1992 (the date of Bell), so the fact that there were 
VA medical records not before the RO prior to 1992 would not 
constitute CUE.

The Board is unable to find that the August 2001 RO action 
constitutes a finding of CUE in light of its express finding 
of no CUE in the October 1983 decision.  Moreover, the Board 
observes that subsequent to this August 2001 action, the 
veteran expressly withdrew his claim of CUE in a December 
2001 written statement, confirmed at the December 2001 Board 
hearing, and pursued this appeal without continuing the 
contention that the October 1983 rating decision contained 
CUE.

II.  PTSD Rating and Effective Dates from May 27, 1983 to 
July 10, 1995

To expressly respond to the Court's instruction, the Board 
will discuss the RO's assignment of a 30 percent rating 
throughout the period on appeal.  The Board observes that the 
basis of the RO's assignment of a 30 percent disability 
rating throughout the period on appeal in this case appears 
to have involved an erroneous misapplication of the law.  In 
the August 2001 supplemental statement of the case which 
assigned this rating, the RO explained:

[T]he October 1983 rating decision was based upon 
evidence available at the time indicating no more than 0 
percent evaluation was warranted for PTSD.  The veteran 
has subsequently submitted new evidence which effects 
[sic] the evaluation from 1983; however, this was not 
before the Rating Board in October 1983.

However, the only proper bases for revisiting and revising 
the October 1983 rating decision are to either find new and 
material evidence has been presented to reopen the final 
decision or to find that the decision contained CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed.Cir. 2002).  As 
discussed above, the August 2001 supplemental statement of 
the case expressly found that there was no CUE in the October 
1983 rating decision, and the veteran withdrew his contention 
of CUE in December 2001.  The avenue of reopening a decision 
through new and material evidence does not apply because that 
avenue does not permit assigning a new rating with an 
effective date in 1983 in this case; the effective date of an 
award of disability compensation based upon the submission of 
new and material evidence other than service department 
records received after final disallowance will be the date of 
receipt of the new claim or the date that entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2006).

Although the Board observes that the October 1983 decision 
has not been properly reopened, the Court's November 2004 
instructions suggest that the RO's unusual reconsideration of 
the veteran's PTSD rating from May 27, 1983 to July 10, 1995 
may have had the effect of implicitly reopening adjudication 
of the matter.  It is not expressly clear from the Court's 
Order whether the Board may be bound to address the veteran's 
disability rating back to the May 1983 rating if, indeed, the 
Board does not find that that the RO has ever made a 
determination of CUE in this case.  However, in order to make 
every effort to comply with the Court Order and to provide 
every consideration to the veteran's claim, the Board will 
proceed with an examination of the evidence of record in 
reviewing the veteran's PTSD disability rating for the period 
from May 1983 to July 1995.  As discussed below, the Board 
essentially finds that June 7, 1995 is the earliest date upon 
which the record provides a basis for reasonably ascertaining 
that the veteran's PTSD met the criteria for a 70 percent 
disability rating, or any rating in excess of 30 percent.

As the Board is revisiting the evidence of record to 
reconsider the disability rating from May 27, 1983 until July 
10, 1995, the required analysis will generally resemble that 
applied in an appeal for an increased rating.  The present 
appeal involves the veteran's claim that the severity of his 
service-connected PTSD warranted a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).  In this case, the period under 
appeal begins with the effective date of the grant of service 
connection for PTSD, and all evidence pertaining to the 
severity of the veteran's PTSD from that time until July 10, 
1995 will be considered.

The Board notes that 38 C.F.R. § 4.132 for rating mental 
disorders, including Diagnostic Code 9411 for PTSD, was 
redesignated, effective November 7, 1996, as the new 38 
C.F.R. § 4.130 which includes new rating criteria (Diagnostic 
Code 9440) for psychiatric disorders.  The Court held in 
DeSousa v. Gober that the law 'precludes an effective date 
earlier than the effective date of the liberalizing . . . 
regulation,' but the Board must, nonetheless, still 
adjudicate whether a claimant 'would receive a more favorable 
outcome, i.e., something more than a denial of benefits, 
under the prior law and regulation.'  DeSousa v. Gober, 10 
Vet.App. 461, 467 (1997).  Accordingly, the Board has the 
duty to adjudicate the veteran's claim under the old 
regulation, as the entire period under appeal is earlier than 
November 7, 1996.  See Wanner v. Principi, 17 Vet.App. 4, 16 
(2003).

Prior to November 7, 1996, under the old criteria, a 30 
percent disability rating was warranted when there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms must have resulted in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation for PTSD was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels must have been so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was warranted where the ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired.  The psychoneurotic symptoms must have been of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation was to be granted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
veteran must have been demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132 Diagnostic Codes 9411.

The Board notes that in Hood v. Brown, 4 Vet.App. 301 (1993), 
the Court stated that the term 'definite' in 38 C.F.R. 
§ 4.132 was 'qualitative' in character, whereas the other 
terms were 'quantitative' in character, and invited the Board 
to 'construe' the term 'definite' in a manner that would 
quantify the degree of impairment.  In a precedent opinion 
dated November 9, 1993, the General Counsel of VA concluded 
that 'definite' is to be construed as 'distinct, unambiguous, 
and moderately large in degree.'  It represents a degree of 
social and industrial inadaptability that is 'more than 
moderate but less than rather large.'  O.G.C. Prec. 9-93 
(Nov. 9, 1993).

38 C.F.R. § 4.129, a regulation which was in effect prior to 
November 7, 1996, provided that social integration was one of 
the best evidences of mental health and could reflect the 
ability to establish (together with the desire to establish) 
healthy and effective interpersonal relationships.  Poor 
contact with other human beings was to be considered a 
possible index of emotional illness.  However, in evaluating 
impairment resulting from the ratable psychiatric disorders, 
social inadaptability was to be evaluated only as it affects 
industrial adaptability.  The principle of social and 
industrial inadaptability as the basic criterion for rating 
disability from the mental disorders contemplated those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129.

The former version of 38 C.F.R. § 4.130, which was in effect 
prior to November 7, 1996, provided that the severity of the 
psychiatric disability was based upon actual symptomatology 
as it affected social and industrial adaptability.  Two of 
the most important determinants of disability were time lost 
from gainful work and decrease in work efficiency.  
Adjudicators were not to under-evaluate the emotionally sick 
veteran with a good work record, or to over-evaluate his or 
her condition on the basis of a poor work record not 
supported by the psychiatric disability picture.  For that 
reason, great emphasis was placed upon the full report of the 
examiner, descriptive of actual symptomatology.  The record 
and history of complaints was only preliminary to the 
examination.  The objective findings and the examiners 
analysis of the symptomatology were the essentials.  The 
examiners classification of the disease as 'mild,' 
'moderate,' or 'severe' was not determinative of the degree 
of disability, but the report and analysis of the 
symptomatology and the full consideration of the whole 
history would be.  38 C.F.R. § 4.130 (1994).

For purposes of considering the evidence in connection with 
PTSD, the Board notes that the Global Assessment of 
Functioning (GAF) scale is a scale from 0 to 100, reflecting 
the "psychiatric, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) ("DSM-IV") (100 representing superior functioning 
in a wide range of activities and no psychiatric symptoms).  
See also 38 C.F.R. §§ 4.125, 4.126, 4.130 (2006).  A GAF 
score of 31-40 indicates some impairment in reality testing 
or communications or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood.  A GAF of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning.  A GAF of 51-60 denotes 
moderate symptoms (e.g. flat affect, circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61-70 denotes 
some mild symptoms (e.g. depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

In considering the evidence of record regarding the period on 
appeal from May 1983 to July 1995, the Board finds that a 
rating in excess of 30 percent is not shown to be warranted 
for any period prior to June 7, 1995.  Significantly, the 
record includes a substantial gap in which there is extremely 
limited evidence for the bulk of the period of appeal; the 
most probative evidence of record pertains to the veteran's 
symptoms only at the beginning and at the end of the lengthy 
appeal period.

In the Board's view, the contemporaneous evidence from the 
beginning of the appeal period presents a disability picture 
most nearly approximating the applicable criteria for a 30 
percent rating at that time.  The record reflects that the 
veteran may have been more severely impaired prior to the 
period under appeal, but as of the beginning of the period on 
appeal the veteran is shown to have benefited significantly 
from a recent rehabilitation hospitalization and ongoing 
treatment.

The contemporaneous evidence from the end of the appeal 
period presents a reasonably persuasive showing that the 
veteran's symptoms met the criteria for a 70 percent rating 
as of June 7, 1995, when the veteran was hospitalized for 
treatment.  Although it is reasonable to speculate that the 
veteran's disability increased in severity over the years 
such that the criteria for ratings in excess of 30 percent 
may have been met prior to June 1995, the record does not 
contain adequate evidence to demonstrate entitlement to a 
higher rating at any particular time prior to June 7, 1995; 
the Board may not assign ratings based upon speculation 
rather than evidence.  Even competent objective evidence 
submitted showing hindsight recollections of the veteran's 
severity of PTSD are probative only to the beginning of the 
period under appeal, a period which is more probatively 
documented with contemporaneous treatment records.

Before discussing the particulars of the Board's broad review 
of the evidence, the Board preliminarily observes that one 
question central to evaluation of the evidence in this case 
is: to what extent is the veteran's substance abuse behavior 
attributed to his PTSD pathology?  This question is of great 
importance in this case in light of reports such as that in 
the August 1983 VA examination that "His drinking ... seems to 
aggravate the symptoms and ... causes all the maladjustment 
that he experienced after service."  A VA Social Service 
Survey report indicates that "it seems that many of his 
problems have stemmed from his alcoholism."  Moreover, the 
Social Service Survey report concludes that "It was 
difficult for this interviewer to determine any severe 
patterns in his functional abilities that can be related to 
Post Traumatic Stress Disorder."  The Board also notes that 
a June 1995 report shows that the veteran reported his 
alcohol abuse pre-dated service, stating that he "started 
drinking when he was nine years old and experienced his first 
blackout at age 16."  A March 1983 treatment notes shows 
"extensive drinking history extending since age 13" which 
was thought to be somewhat attributable to his parents' 
behavior.  However, other reports suggest findings more 
consistent with the April 1996 counseling summary's 
observation that the veteran's substance abuse history 
"appears to be an attempt to medicate [PTSD] symptoms."  
Similar statements are found in an August 1996 VA treatment 
summary and an August 1997 VA examination report.  Although 
the evidence is not clear on this point, the Board believes 
that the record reasonably supports the premise that the 
veteran's post-service substance abuse behavior is 
attributable to his diagnosed PTSD pathology to a significant 
extent.  Thus, resolving doubt in favor of the veteran, the 
Board will accept that impairment stemming from substance 
abuse behavior may be indirectly attributable to the 
veteran's PTSD diagnosis.

To begin addressing the specifics of the evidence of record, 
the Board begins with the contemporaneous evidence pertaining 
to the beginning of the appeal period.

An August 1983 VA neuropsychiatric examination report shows 
that the veteran presented as "pleasant" and "agreeable" 
with a "calm and comfortable" demeanor throughout the 
interview.  The veteran demonstrated "goal directed" 
speech.  The veteran described himself as "able to obtain 
many good paying jobs" because, in his own estimation, of 
being "cunning and manipulative."  The veteran described a 
history, however, of progressively worsening drinking 
following service and having "lost so many jobs because he 
was drinking on the job."  The veteran explained his 
drinking in terms of trying "to ease the pain" associated 
with experiencing depression, flashbacks, nightmares and 
being generally "not able to relate to his co-workers."  
The veteran also described that he had a failed marriage 
during this post-service period of severe drinking and 
difficulty.

However, the veteran further described that in 1982 he was 
hospitalized and treated at a detoxification unit.  As of the 
time of the August 1983 examination, the veteran reported 
being "sober now for 10 months."  The report reflects that 
this sobriety was accompanied by a significant improvement in 
the veteran's functional health as of the time of the 
examination.  The veteran was employed at the time and felt 
to be "doing a very good job."  He reported that his 
employment situation was successful, "He has proven himself 
to be an excellent worker in the hospital and has been 
recognized by his co-workers and supervisor."  The veteran 
was living with a girlfriend who was noted to be "helping 
him with his adjustment."  Clinically, no delusions or 
hallucinations were elicited.  The report notes that no signs 
of depression were clinically observed, and no memory 
impairment was clinically observed.  The veteran was noted to 
be "oriented x 3."  Significantly, the VA examiner observed 
that "it is rather difficult to substantiate there is enough 
evidence to give an impression of post traumatic stress 
disorder."

The August 1983 VA examiner did acknowledge that the veteran 
reported symptoms of "recurrent and elusive recollection of 
[life threatening episodes] as manifested by nightmares and 
flashbacks."  The VA examiner found that a diagnosis of PTSD 
was warranted as a matter of affording the veteran the 
benefit of the doubt.  However, with regard to the severity 
of the symptomatology of the diagnosed PTSD, the examiner 
stated that "His drinking ... causes all the maladjustment 
that he experienced after service."  The report reflects 
that as the veteran was sober by this time, and diagnosed 
with alcohol dependence "in remission," the veteran's 
maladjustment had substantially improved.

A VA Social Service Survey report authored by the acting 
chief of a VA Outpatient Clinic Social Work Service is also 
of record, and is dated from earlier in August 1983.  This 
report contains substantially the same account of history as 
the later August 1983 psychiatric report, including a lengthy 
post-service period of drinking and difficult symptoms 
followed by a recent 10 month period of sobriety and marked 
improvement.  This Social Service Survey report shows that 
the authoring examiner, like the August 1983 VA psychiatric 
examiner, found that "it seems that many of his problems 
have stemmed from his alcoholism."  Moreover, the Social 
Service Survey report concludes that "It was difficult for 
this interviewer to determine any severe patterns in his 
functional abilities that can be related to Post Traumatic 
Stress Disorder."

Based upon the clinical findings and professional 
observations in the two August 1983 VA examinations discussed 
above, the October 1983 RO rating decision found that the 
veteran's PTSD was not compensably disabling at that time.  
Although the veteran initially filed a notice of 
disagreement, the Board observes that the veteran did not 
ultimately appeal the RO's findings in this respect.

Additional evidence pertaining to the 1980's has been more 
recently added to the record.  Among the evidence more 
recently submitted by the veteran is a February 1984 
"Psychosocial Summary" which appears to be associated with 
records of counseling and psychiatric treatment at a VA 
"Veterans Transition Center."  The February 1984 report 
contains a section evaluating "Current Functioning" and 
states that following the veteran's alcohol treatment program 
experience in 1982, the veteran "has now maintained his 
sobriety for 18 months.  His employment pattern has also 
stabilized with only one significant job change in the past 
year."  The veteran's employment situation was again 
described as a successful one as "If anything, it appears 
that [the veteran], according to his wife, works too much."  
The February 1984 report also observes that "His marriage, 
although having ups and downs, does appear fairly strong and 
stable at this time."

The formal typed February 1984 report accompanies handwritten 
treatment notes from the "Veterans Transition Center" which 
are consistent with the February 1984 formal report.  A July 
1983 note shows that the veteran was observed to be "doing 
much better and feeling good about his sobriety."  Another 
July 1983 note indicates that the veteran "Overall, appears 
to be doing well."  A September 1983 note observes that the 
veteran "was tired, but appears to be doing well," and 
multiple other September 1983 notes comment that the veteran 
was "doing well."  There is a clinical record dated October 
1984 which refers to employment and relationship difficulties 
related to PTSD.  However, this record documents the 
veteran's complaints of problems which "began in 1975" and 
does not add any current assessment nor any clinical findings 
regarding current level of impairment.  A bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
See LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  The 
October 1984 record presents no competent evidence to 
contradict the clinical evidence of record; the October 1984 
record  does indicate that the veteran had been sober and off 
of alcohol for 2 years as of that time.

The couples counseling notes amongst these treatment records 
do reflect that the veteran and his significant other 
experienced relationship problems, particularly from October 
1983 through October 1984 with a separation around August 
1984 and reconciliation around October 1984; no specific 
clinical findings regarding PTSD are noted in association 
with these couples counseling reports.

Regardless, the Board notes that Note (1) to the version of 
Diagnostic Code 9411 in effect during the appeal period 
directs that "Social impairment per se will not be used as 
the sole basis for any specific percentage evaluation, but is 
of value only in substantiating the degree of disability 
based on all of the findings."  38 C.F.R. § 4.132, 
Diagnostic Code 9411, Note (1).  Moreover, while the extent 
of social impairment is a consideration in determining the 
level of a mental disability, the rating may not be assigned 
solely on the basis of social impairment. 38 C.F.R. 
§ 4.126(b).  The veteran's documented relationship 
difficulties do tend to substantiate a disability picture of 
'definite' and 'more than moderate' impairment in social 
functioning consistent with the 30 percent disability rating 
assigned, but nothing in the record regarding the veteran's 
relationship difficulties constitutes a basis for a rating in 
excess of 30 percent during the period on appeal.

The veteran has submitted significant evidence regarding his 
1980's VA treatment for PTSD.  Records dated February 1983 
describe the veteran's effort to maintain his sobriety 
following his hospitalization and generally reflects that the 
veteran experienced significant improvement.  His first 
session note shows that the veteran "stated that he is 
beginning to gain control over his financial situation & is 
working on improving his marital situation.  He has also 
initiated contact with his ex-wife & plans on saving enough 
funds to have his son visit him in summer."  The veteran 
described his history of difficulties for years following his 
service, and was assessed with comments that he "Appears 
motivated.  Demonstrates capacity for insight."  A later 
February 1983 note indicates that the veteran was having a 
positive experience with his alcoholism recovery therapy and 
"has discovered that he has the capacity to genuinely care 
for other people."  The final February 1983 entry reflects a 
therapy session in which the veteran reported 
"interpersonal, vocational, & financial improvement made 
since he has been abstinent of alcohol."  PTSD was not 
further directly addressed in these reports.

Amongst the evidence submitted by the veteran is a 
significant March 1983 psychological assessment.  It is 
unclear whether the entire report is of record (the first 
available page indicates that the available portion is a 
continuation), but substantial findings are included in the 
portion which is available.  In assessing the veteran's 
judgment at that time, the report shows that the veteran 
"demonstrates insight into his problems & has a capacity for 
abstract thinking."  The section addressing attention and 
concentration notes that the veteran "Appears to have some 
difficulty maintaining attention & concentration as indicated 
by his performance on digit span.  He was only able to recall 
4 digits forward & backward."  Other sections of the report 
showed that "Short term and long term memory appear 
intact," "suicidal ideations are denied," and the veteran 
"states that he occasionally experiences flashbacks 
involving combat-related imagery & homicidal thoughts, 
particularly when intoxicated."  The report includes the 
author's observations of "poor work history, marital & 
financial problems, precipitated by alcohol dependence."

A September 1983 "transfer summary" submitted to the record 
shows that the veteran continued to report success in 
maintaining his sobriety in 1983 following his prior history 
of alcohol dependence.  The veteran also continued to be 
treated for "difficulty in coping with anger," "coping 
with stress-related symptoms," and now for "marital 
conflicts."  The report notes the presence of "prominent" 
PTSD features.

The Board acknowledges that the veteran suffered with 
symptoms of PTSD at the beginning of the period on appeal and 
throughout the appeal period.  However, the Board is unable 
to identify  a basis in the evidence of record for finding 
that the criteria for a rating in excess of 30 percent were 
met at the beginning of the period under appeal.  In this 
regard, the Board observes that the veteran was employed 
during this period and the evidence reflects that the 
veteran's sobriety, following treatment of his alcohol 
dependence, had resulted in a period of job success.  Even 
considering, for the sake of the veteran's argument, that the 
impairment attributed to his substance abuse behavior was 
indirectly a result of PTSD, the evidence reflects that the 
veteran's substance abuse impairments were in substantial 
remission at the beginning of the appeal period.

The veteran's PTSD was not documented to have otherwise 
caused such 'considerable' impairment during this time as 
warrant a rating in excess of 30 percent.  The documented 
reports of the veteran's employment success at this time 
along his noted sobriety and the clinical findings 
attributing all of the veteran's history of impairment to his 
substance abuse behaviors, do not support a finding of 
psychoneurotic symptoms of such severity and persistence that 
there was 'considerable' impairment in the ability to obtain 
or retain employment during 1983 or 1984.  In addition, the 
evidence reflects that the veteran's employment capacity and 
his relationships are rightly characterized as 'more than 
moderate but less than rather large' as is consistent with 
the 30 percent rating currently assigned.  The objective 
evidence does not persuasively indicate impairment which 
sufficiently exceeds the severity contemplated by a 30 
percent rating.  All accounts of the veteran's employment 
status and job performance are positive regarding 1983 and 
1984.  The first session note from February 1983 shows that 
the veteran "is working on improving his marital situation.  
He has also initiated contact with his ex-wife & plans on 
saving enough funds to have his son visit him in summer."  
The February 1984 report also observes that "His marriage, 
although having ups and downs, does appear fairly strong and 
stable at this time."

The evidence of record does not show that the veteran met the 
criteria for rating greater than 30 percent at the beginning 
of the period under appeal.  The Board does observe and 
acknowledge that it appears that the beginning of the period 
under appeal was a term of significant improvement for the 
veteran, and the reports suggest he may have experienced 
significantly greater impairment over the years prior to the 
period under appeal in this case; but there is no clinical 
evidence evaluating his behaviors and symptoms prior to 1983 
which might provide objective insight or context to change 
the Board's understanding of the evidence from 1983 and 1984.  
Clearly, the veteran was significantly affected by his PTSD 
symptoms at the beginning of the period under appeal.  
Indeed, in the Board's view, the criteria for a 30 percent 
rating applicable at that time appear to be an appropriate 
match for the disability picture presented by the evidence 
pertaining to the beginning of the appeal period.  The 30 
percent rating contemplates definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in definite industrial impairment; 'definite' is to 
be construed as 'distinct, unambiguous, and moderately large 
in degree.'  It represents a degree of social and industrial 
inadaptability that is 'more than moderate but less than 
rather large.'  O.G.C. Prec. 9-93 (Nov. 9, 1993).

There is no substantial contemporaneous evidence of record 
documenting the veteran's clinical psychological health from 
1985 until 1995, near the end of the period of time under 
appeal.  A June 1995 VA social work assessment, associated 
with the veteran being hospitalized for treatment of 
alcoholism, contains some information of the veteran's 
reported recollections of his history during the period of 
1985 to 1995.  First, the June 1995 report reflects that the 
veteran had not been treated for alcoholism since his first 
hospitalization for alcoholism treatment in 1982.  This 
report describes that the veteran continued to have PTSD 
symptoms, "primarily sleep disturbance, nightmares, etc."  
The report states that the veteran reported being "sober for 
12 years following his first treatment and was able to cope 
with nightmares.  Now, however, and for the past few years, 
he has self-medicated with alcohol to deal with this."  This 
report also reflects that the veteran's relationship with his 
significant-other ended in divorce around 1994.  The 
authoring social work professional did comment that the 
veteran "has significant PTSD symptomatology and had 
neglected his care of himself in this regard since 1982."  A 
GAF score of 70 was assigned to reflect the veteran's level 
of functioning in June 1995.

Broader records associated with the veteran's hospitalization 
at a VA facility from June 1995 to July 1995 include a 
psychiatric evaluation at discharge from the facility.  This 
psychiatric report shows that the veteran's treatment 
contemplated a history of his being divorced in May 1995, his 
having experienced childhood emotional abuse, his recurring 
substance abuse, and his symptoms of PTSD.  The report 
observes that "His primary unresolved issue was identified 
as PTSD relative to his Vietnam experiences .... [he] is in the 
process of being referred to PTSD treatment ...."  The 
remainder of the treatment records from this hospitalization 
primarily document that veteran's treatment for recovery from 
alcoholism, with only some discussion of the veteran's 
emotions regarding his service; these records contain no 
significant clinical evaluation of this PTSD nor any further 
illumination of the veteran's clinical status during the 
period of 1985 to 1995.

An April 1996 counseling summary of record documents 
treatment which mostly took place after the end of the period 
under appeal.  However, this report contains another account 
of the veteran's recalled history of events during the poorly 
documented period of 1985-1995.  This report shows that the 
veteran's significant other as of 1983-1984 married him in 
1986; the couple separated and divorced around 1994.  The 
report also reflects that the veteran's employment situation 
as of 1983-1984 remained consistent until 1986.  The veteran 
left his job in 1986 when he was not considered for a 
promotion.  The report shows that "From 1986 to 1990 he 
worked at [a medical center] as an RN and as NCIU supervisor.  
From 1990 to 1994 he worked for the U.S. Army in Panama as an 
RN."  The report indicates that it was during the time in 
Panama that "he started drinking again.  He separated from 
his second wife and left Panama."  From 1994 through the 
date of this April 1996 report the veteran worked as an RN at 
another medical center.

The April 1996 counseling summary shows the impression of the 
"Readjustment Counselor" that the veteran "has [PTSD] 
symptoms that substantially interfere with his ability to 
engage in interpersonal relationships and maintain 
employment."  The opinion continues to state that the 
veteran "currently is underemployed, working as an RN 
despite PA training.  His social relationships are impaired 
and he spends most of his time isolated."  A GAF score of 45 
is assigned in this report.  The Board again notes that April 
1996 is not within the period under appeal and, in fact, the 
veteran has been assigned a 70 percent rating contemplating 
the PTSD symptoms shown at this time.

The issue the Board's attention is focused upon in this case 
is whether the evidence demonstrates a basis for granting a 
rating in excess of 30 percent for any period between May 27, 
1983 and July 10, 1995.  The evidence currently of record is 
contemporaneous only with the very beginning of this period 
under appeal, and the very end of the period under appeal; 
the bulk of the period lacks any contemporaneous 
documentation.  This is problematic for the veteran's claim 
to the extent that the evidence contemporaneous to the 
beginning of the period does not demonstrate the level of 
disability contemplated by the applicable criteria for a 
rating in excess of 30 percent.  In the evidence from 1983, 
the clinical notes and the veteran's own account of his post-
service history through that time reflect that the veteran 
may have exhibited substantial impairment involving substance 
abuse behaviors and PTSD symptoms during an essentially 
undocumented post-service period prior to 1983 and the period 
under appeal.  All that is well documented in contemporaneous 
evidence is the veteran's state after receiving treatment 
towards the end of 1982.

The preponderance of the evidence and clinical evaluations as 
of 1983 do not present the severity of symptoms and 
disability suggested by the veteran's descriptions of his 
mental health prior to the hospitalization at the end of 
1982.  The Board cannot find sufficient basis in the evidence 
to conclude that, in 1983, the veteran's PTSD manifested in 
psychoneurotic symptoms causing reliability, flexibility, and 
efficiency levels to be "so reduced as to result in 
considerable industrial impairment" as contemplated by the 
applicable criteria for a 50 percent rating.  The objective 
evidence of record shows that as of the beginning of the 
appeal period in May of 1983, the veteran's symptoms were 
much more consistent with "definite industrial impairment" 
with reduced initiative, flexibility, efficiency, and 
reliability levels as contemplated by a 30 percent rating.  
This rating properly contemplates the 'more than moderate' 
impairment shown in the record.

From the end of 1984 until around 1995, the record contains 
nearly no contemporaneous evidence to document the course of 
the veteran's mental health or to clinically evaluate any 
progression of PTSD symptoms may have taken place.  The 
record contains treatment notes and reports from a June 1995 
hospitalization for rehabilitation from alcohol dependence; 
these reports show that during the hospitalization the 
veteran was referred for specialized treatment for PTSD 
symptoms.  An August 1996 treatment summary reflects that the 
veteran, this time, was observed to have significant and 
severe symptoms of PTSD notwithstanding having successfully 
achieved control over his substance abuse behaviors.

A November 1996 VA examination report shows that the veteran 
reported substantially the same history that is otherwise 
reflected in the record, but did not discuss the documented 
period of sobriety and improvement beginning around 1983.  As 
of the November 1996 examination, the veteran was clinically 
determined to be suffering from significant symptoms of PTSD 
and was assigned a GAF range of 40-45.

One of the veteran's treating psychologists during VA 
treatment around 1983 to 1984, now apparently a private 
clinical psychologist, submitted a letter in connection with 
this appeal in June 2003.  This letter refers to having known 
the veteran for 20 years, since 1983, and recounts observing 
symptoms of "increased anxiety, difficulty in interpersonal 
relationships, chronic flashbacks, and nightmares" 
associated with PTSD.  The letter explains that "There were 
times when it was difficult for him to manage his work and 
daily affairs due to the significant pressures from his 
[PTSD]."  The letter offers the psychologist's impression 
that "It is my professional opinion that [the veteran's] 
PTSD has been a major deficit in his life with permanent 
consequences."

The Board accepts the psychologist's impressions as having 
some probative value in stating that the veteran's PTSD has 
permanent consequences and has caused a major deficit in the 
veteran's life.  However, the extent of the probative weight 
to be accorded to this letter with regard to the specific 
period of time under appeal is substantially less persuasive 
than the contemporaneous documented treatment reports of 
record which detail the veteran's level of impairment at the 
beginning of the appeal period.  Significantly, the Board 
notes that an August 1999 written statement from the veteran, 
and a November 1998 letter from the same psychologist as 
above, indicate that the psychologist has not been involved 
in clinical treatment of the veteran since around 1984; thus 
the testimony of the psychologist is of limited probative 
value in evaluating the timing and nature of any increases in 
severity in the veteran's symptoms during the undocumented 
period between 1984 and 1995.  Further, to the extent that 
the June 2003 letter addresses the veteran's condition in a 
manner which may pertain to the beginning of the period on 
appeal, the letter's impressions reflect hindsight 
recollections from approximately 20 years in the past; the 
numerous contemporaneous treatment records from 1983 and 1984 
are of greater probative value with regard to that period of 
the veteran's disability history.  In any event, the June 
2003 letter does not contain specific language to clearly 
indicate how disabled the veteran may have been at particular 
times in his history; the letter essentially states that the 
veteran has been significantly impaired by his PTSD in 
general, and this conclusion is consistent with the fact that 
the veteran has a 30 percent rating from 1983 and is 
currently rated as 70 percent disabled by this diagnosis.

A therapist with a Masters of Public Health degree, who 
treated the veteran at a VA "Vet Center" from April 1981 to 
June 1985, recalled the veteran's treatment in a letter dated 
January 1996.  In this letter, the therapist described 
treatment for "chemical dependence" and "PTSD issues."  
Symptoms included "intrusive memories, nightmares, panic 
attacks and anxiety related to stressors in his environment 
that would cue unresolved Vietnam related trauma themes."  
The therapist concludes that, based on his recollection, 
"The issues described above significantly impaired [the 
veteran's] ability to function in both the vocational and 
marital domain."  The Board finds that this letter has 
probative value as well, but again notes that hindsight 
recollections of symptoms at the beginning of the appeal 
period are not as persuasive as the contemporaneous treatment 
records from that period.  Moreover, the Board notes that the 
record already reflects that the veteran was substantially 
more impaired in 1981 and 1982 than he was in 1983 following 
a significant amount of treatment; the January 1996 letter 
does not offer a specific indication that the level of 
impairment at the beginning of the appeal period in 1983 was 
sufficient to meet the criteria for a disability rating in 
excess of 30 percent.

The Board has very carefully considered all of the evidence 
of record, including the highly probative contemporaneous 
medical evidence from the appeal period and the probative 
letters containing hindsight recollection of the veteran's 
mental health during the period under appeal.  The January 
1996 and June 2003 letters from the veteran's former 
therapists offer the evidence most supportive of assignment 
of a higher rating during the much of past appeal period.  
The January 1996 letter describes disability causing the 
veteran to be "significantly impaired" and the June 2003 
letter describes PTSD causing a "major deficit."  In the 
Board's view, the 30 percent rating currently assigned for 
the appeal period already contemplates a significant 
impairment causing the major deficit shown in the evidence; 
the most probative and specific accounts of the veteran's 
disability at the beginning of the appeal period are 
contained in the contemporaneous treatment records from that 
time.  A 30 percent rating is assigned for "definite 
industrial impairment" and contemplates a "more than 
moderate but less than rather large" degree of social and 
industrial inadaptability.  O.G.C. Prec. 9-93 (Nov. 9, 1993).  
The contemporaneous evidence from the beginning of the appeal 
period does not reflect such "considerable industrial 
impairment" that is so much greater than "moderate" in the 
Board's view.

The Board also notes that in a November 1996 VA examination 
report, the veteran is shown to have claimed that during his 
psychotherapy in the early 1980's he "pretended to do well 
in treatments [and] he did this mostly in order to keep his 
job."  The fact that the veteran claimed in 1996 to have 
misrepresented his symptoms and behaviors during his 
treatment in the 1980's does not alter the probative value of 
the treatment records from the 1980's in any manner which 
might benefit his claim.  If the Board were to dismiss the 
treatment records from the 1980's as inaccurate, then there 
would be essentially no objective clinical evidence at all 
upon which to base consideration of a higher rating.  For the 
purposes of this decision, the Board has accepted the 
treatment records from the 1980's at face value.  The 
contemporaneous treatment records from that period of time 
remain more probative than the veteran's statements about the 
period more than 10 years later and, in any event, the 
clinical observations and impressions of trained 
professionals are more probative of the severity of the 
veteran's symptoms than the veteran's subsequent lay 
statements claiming he attempted to mislead those 
professionals.

The remainder of the medical evidence of record generally 
relates to the veteran's treatment and evaluation at points 
in time years after the end of the period under appeal.  
However, the Board observes that a May 1997 letter from a VA 
social worker specifies that the veteran "entered the Gallup 
Veterans Transition Center Substance Abuse Treatment Program 
on 7 June 1995."  As discussed above, notes and reports from 
this hospitalization are of record and reflect the veteran 
was referred for treatment of PTSD symptoms; an August 1996 
treatment summary reflects that the veteran was observed to 
have significant and severe symptoms of PTSD, notwithstanding 
having successfully achieved control over his substance abuse 
behaviors.  The veteran is currently assigned a 70 percent 
disability rating effective July 10, 1995 for the impairment 
caused by his PTSD.  The Board believes that the evidence 
provides a basis, resolving reasonable doubt in favor of the 
veteran, that the veteran's impairment associated with 
manifestations of PTSD were at least as severe at the 
beginning of his June 1995 treatment as they were following 
that treatment in July 1995.  Thus, in light of the fact that 
adjudication of the PTSD rating has been reopened for a 
period which includes June 1995, the Board believes that a 70 
percent rating is warranted effective from June 7, 1995 
despite the fact that it is otherwise unclear that such a 
revision of effective date would be appropriate under the 
law.  June 7, 1995 is the date the veteran was entered into 
substance abuse treatment which resulted in the referral for 
PTSD treatment, which in turn revealed symptoms of such 
severity as to warrant the RO's assignment of a 70 percent 
rating effective July 10, 1995.  Resolving doubt in favor of 
the veteran as far as the objective evidence of record can 
permit, the Board finds that June 7, 1995 is thus the 
earliest date which can be specifically and reasonably 
identified in the record as involving the severity of 
symptoms to meet the criteria for a 70 percent rating.

The record contains some contradictory indications as to 
whether this appeal currently involves any contention that a 
rating in excess of 70 percent is warranted during the period 
on appeal.  Given the unusual circumstances of this case, the 
Board has given consideration to the possibility of 
entitlement to a 100 percent rating, rather than a 70 percent 
rating, during this last month of the period under appeal.  
However, the Board observes absolutely no basis for finding 
that the criteria for a 100 percent rating were met during 
the appeal period, including in June 1995.  In this regard, 
there is no demonstration in the record that the veteran 
experienced "incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality" consistent with 
the severity of disability contemplated by a 100 percent 
rating for PTSD.

The Board again recognizes that it is reasonable to speculate 
that the veteran's disability increased in severity over the 
years such that the criteria for ratings in excess of 30 
percent may have been met prior to his June 1995 submission 
to treatment.  However, the record does not contain adequate 
evidence to demonstrate entitlement to a higher rating at any 
particular time prior to June 1995; the Board may not assign 
ratings based upon speculation regarding the undocumented 
years on appeal in the absence of proper evidence.

The Board also acknowledges the veteran's contention, 
including in an August 1999 written presentation, that his 
Social Security Record of annual earnings shows "extreme 
fluctuations in his ability to earn an income," thus 
"proving that the claimant was severely Industrial[ly] 
Impaired ...."  Accompanying this statement is the referenced 
Social Security report documenting the veteran's annual 
income for a period including the entire period under appeal 
in this case.  The veteran directs the Board's attention to 
the fact that his income decreased substantially in 1984 and 
in 1985.  However, the Board cannot find persuasive evidence 
of industrial impairment due to PTSD in this report.  The 
Board again notes that there is no indication in the 
contemporaneous clinical records that the veteran's PTSD was 
considerably impairing his employment during the documented 
portion of the beginning of the appellate period around 1983 
and 1984; an April 1996 counseling summary suggests, despite 
some inconsistency in the details, that the veteran's 
employment as of 1984 only came to an end when the veteran 
left the job because he was not considered for a promotion.  
The record reflects that the veteran obtained a new job in 
1986.  The Social Security report shows that the veteran's 
income dramatically decreased in 1984 and 1985 before 
recovering in 1986 and then dramatically ascending to levels 
far in excess of any of his previous annual income figures; 
the income increased steadily each year from 1986 through 
1990.  The veteran's income is shown to have declined 
following 1990, but this corresponds with the veteran having 
changed jobs at that time to work for the U.S. Army in 
Panama; there is no persuasive indication of record to 
demonstrate that this change of jobs was a manifestation of 
considerable industrial impairment due to PTSD.

The Board finds that the veteran's PTSD manifested in 
symptoms which may be reasonably determined to approximate 
the criteria for a 70 percent disability rating as of June 7, 
1995, but the evidence does not support assigning any 
effective date for this 70 percent rating for PTSD prior to 
June 7, 1995.  Additionally, the Board finds that no rating 
in excess of 30 percent is warranted prior to June 7, 1995.

The Board has carefully reviewed and considered the veteran's 
statements regarding the severity of his PTSD over many 
years.  The Board acknowledges his belief that a higher 
disability rating is warranted dating back at least to 1983.  
The Board also acknowledges the April 2003 lay statement from 
a woman who was the veteran's wife from 1971 to 1980.  This 
letter testifies to the effect that the author observed the 
veteran exhibit a pattern of irresponsible behavior towards 
herself and their son over many years, and the author 
believes that the veteran is very impaired by PTSD.  The 
April 2003 lay statement describes recollections of the 
veteran's behavior during the marriage before the period 
under appeal, with only very sporadic contact during the 
period under appeal.  The Board has considered this evidence; 
however, the Board must note that while lay-statements are 
competent to provide evidence regarding history and 
symptomatology, they are not competent to provide evidence 
regarding the clinical severity of the veteran's PTSD.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
or psychiatric professional can provide evidence of the 
clinical severity of a disease or disability; in any event, 
the Board finds that the contemporaneous evidence authored by 
professional experts is the most probative and persuasive 
evidence of record.  The Board is unable to find that the 
competent, objective, and most probative expert evidence 
shows that any rating in excess of 30 percent is warranted 
prior to June 7, 1995.  A 30 percent rating contemplates the 
criteria most nearly approximating the disability picture 
demonstrated by the evidence from May 27, 1983 until June 7, 
1995.

Despite the fact that this is not a typical increased ratings 
claim, and that the period under appeal is over a decade into 
the past, the potential application of extraschedular 
provisions of Title 38 of the Code of Federal Regulations 
have also been considered.   However, the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that the veteran has not 
demonstrated such marked interference with employment or 
frequent hospitalizations as to render impractical the 
application of the regular rating schedule standards in 
evaluating his PTSD during the period under appeal.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

The Board finds that the preponderance of the evidence 
supports a disability rating of 70 percent, but no higher, 
effective from June 7, 1995.  38 C.F.R. § 4.7.  The 
preponderance of the evidence is against any rating in excess 
of 30 percent for any period prior to June 7, 1995.  
Consequently, the Board finds that the benefit-of-the doubt 
doctrine is inapplicable regarding the appeal for any higher 
rating, and the claim must be denied to that extent.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).




ORDER

A disability rating of 70 percent (but no higher) for PTSD is 
warranted from June 7, 1995.  To this extent, the appeal is 
granted, subject to laws and regulations governing payment of 
VA monetary benefits.

A disability rating in excess of 30 percent for PTSD is not 
warranted for any period prior to June 7, 1995.  To this 
extent, the appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


